Citation Nr: 1214500	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  03-35 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent rating for posttraumatic stress disorder (PTSD) prior to November 8, 2010. 

2.  Entitlement to an effective date prior to November 8, 2010, for the grant of a total disability evaluation based on individual unemployabilty due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2002 and May 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran was afforded a personal hearing at the RO by videoconference in January 2007 before the undersigned sitting at Washington, DC.  The transcript is of record.  In May 2007, May 2009, and February 2010 the Board remanded the appeal for additional development.  

While the appeal was in remand status, the RO granted the Veteran's claim for a TDIU in a May 2011 rating decision and therefore this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue). 

As to the characterization of the rating issue on appeal, in a May 2011 rating decision the RO granted the Veteran a 70 percent rating for PTSD, effective November 8, 2010.  In a May 2011 writing the Veteran notified VA that he agreed with the increase from 50 to 70 percent for PTSD, but what that he disagrees with the effective date of November 8, 2010, for the award of his benefit.  He contends that because his appeal has been active since 2002, his effective date for the grant of increased benefits should be the date he filed a claim for an increase.  

The Board finds that the Veteran's May 2011 statement acts to withdraw from appellate status his claim for a rating in excess of 70 percent after November 8, 2010, for his service connected PTSD.  See 38 C.F.R. § 20.204(b) (2011) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision); Hamilton v. Brown, 4 Vet. App. 528 (1993) (holding that "where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").  

Accordingly, the Board finds that the only issue remaining on appeal is whether the claimant is entitled to a rating in excess of 50 percent for his PTSD at any time prior to November 8, 2010.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As to the Veteran's request for a second hearing, the Board notes that in a September 2009 letter he indicated that he desired a hearing before the Board to provide testimony on his current condition.  Following mailing of an October 2009 administrative letter from the Board seeking clarification regarding his hearing request, the Veteran indicated that he desired a videoconference hearing.  

In this regard, the Board notes that the Veteran has already been provided a hearing in January 2007 and has not provided the Board with good cause as to why he should have another hearing.  Therefore, while the Board regrets any confusion the October 2009 letter may have caused the Veteran, the Board finds that adjudication of his appeal may go forward without scheduling him for another hearing because there is no indication that a panel decision is either necessary or has been designated for this appeal.  See 38 U.S.C.A. §§ 1702(a), 1707(c), 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011); But see Arneson v. Shinseki, 24 Vet. App. 379 (2011) (finding that a veteran may be entitled to multiple hearings before multiple Veterans Law Judges when his appeal is reviewed by a three-judge panel). 

The issue of entitlement to an effective date prior to November 8, 2010, for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Prior to November 8, 2010, the preponderance of the competent and credible evidence of record did not show that the Veteran's PTSD was productive of more than occupational and social impairment with reduced reliability and productivity at any time.

CONCLUSION OF LAW

The Veteran did not meet the criteria for a rating in excess of 50 percent for PTSD at any time prior to November 8, 2010.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in July 2002, February 2005, June 2007, April 2008, February 2010, and April 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran may not have provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the October 2002 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the May 2011 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Acting VLJ noted the elements of the claim that were lacking to substantiate the claim for an increased rating.  The Veteran was also assisted at the hearing by his accredited representative.  Moreover, the representative and the Acting VLJ also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased ratings.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's Social Security Administration (SSA) records, private treatment records, and records from the Spokane VA Medical Center including all available post-July 2007 medical records.  The Board also finds that this development substantially complies with its earlier remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was also afforded VA examinations in August 2002, November 2004, April 2005, June 2008, and November 2010 which the Board finds are adequate to adjudicate the claim and satisfies the remand directives because they include comprehensive examinations of the claimant Codes after a review of the record on appeal that allows the Board to rate the severity of his disability under all relevant Diagnostic.  Id; Also see 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis

The Veteran seeks an evaluation in excess of 50 percent for PTSD prior to November 8, 2010.  The Veteran testified in January 2007 that his PTSD requires the use of medication for symptoms such as depression, nightmares, and flashbacks; that he only has one friend who he sees on a weekly basis; he had problems with anger outbursts; and that he had been married twice.  He also testified that he stopped working in 2000 and that he receives Social Security Administration (SSA) disability due to an industrial accident.  He also testified that while his PTSD did not play a role in his SSA disability, his industrial injury worsened his PTSD.  Finally, he testified that after he received SSA benefits he tried to do odd jobs, but that his PTSD played a role in those odd jobs.  His wife has submitted written statements indicating that he has angry outbursts and cannot control his anger.  

The RO originally granted service connection for PTSD in a January 1999 rating decision, with a 30 percent evaluation and an effective date of June 3, 1998, under 38 C.F.R. § 4.130, DC 9411.  In an October 2000 rating decision, the RO increased the rating for PTSD to 50 percent disabling effective, April 21, 2000, under the same diagnostic criteria.  The Veteran's 50 percent rating for PTSD was continued in the October 2002 rating decision on appeal under the same diagnostic criteria.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, as has been done in this case for the Veteran's PTSD disability, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The general rating formula for evaluating disability due to mental disorders, including PTSD, is found at 38 C.F.R. § 4.130.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

SSA disability records indicate that the Veteran became disabled in December 2000 due to functional nonpsychotic, anxiety related disorders as well as a left ankle and right knee disability.  

An August 2001 VA treatment record notes that the Veteran denied sustained episodes of anger or depression.  

An October 2001 private examination conducted for the Veteran's SSA disability claim notes that, on mental status examination, the claimant had intact cognitive skills, average insight and judgment, and no symptoms associated with serious mental illness.  The Veteran was given a diagnosis of PTSD, by history/records, and a GAF score of 55, moderate, was assigned.  It was also noted that the Veteran reported that he did not believe himself mentally ill.  In the 1970s he experienced thoughts of suicide, but had no serious thoughts of hurting himself at that time.  He reported no history of compulsion or manic episodes.  The Veteran reported that by his own estimate he could work some 4 hours per day in a job.  

A June 2002 VA treatment record noted that the Veteran has experienced flashbacks and grieves the loss of his fellow soldiers.  Objectively, the Veteran had good personal hygiene, dysphoric mood with broad affect, no perceptual problems, intact cognition, and no suicidal or homicidal ideation.  

A VA examination was conducted in August 2002.  The Veteran worked in 2002 in sales, but the job ended due to seasonal layoff and he did not return as they wanted him to walk too much.  The Veteran spends the day using the internet and shopping with his girlfriend.  He also reported that he liked to get out on the weekends.  He reported feeling sadness, anxiety, happiness, and anger.  He goes to bed at 10 or 11 pm and wakes at 6 or 7 am, and superficially he has some friends.  He denies problems with activities of daily living such as cooking, cleaning, or shopping.  A mental status examination revealed that his psychomotor behavior was appropriate.  His mood was neutral with a pleasant and congruent affect.  He was talkative.  He chuckled and laughed frequently.  There was no thought disorder.  A diagnosis of PTSD was given and a GAF score of 60 to 61, mild to moderate symptomatology, was assigned.  

A March 2004 VA employment services initial interview notes that one of the barriers regarding the Veteran's ability to work is the fact that he and his spouse earn $32,000 dollars per year from disability and unemployment and this amount will increase.  The Veteran is presently earning more not working and reported that he might like a hobby.

A November 2004 VA examination report noted that the Veteran's claim file was reviewed by the examiner.  The Veteran was not in treatment for PTSD, but had been in the past.  The Veteran's wife used to work at DAV as a representative.  He and his wife do some house hunting as they are looking to buy.  He gets up during the night and works online.  He is not currently having any Vietnam related dreams, but does have waking recollections.  He tries to look at the positive side of life and enjoys his wife's cooking.  He has anger associated with the war.  A mental status examination revealed he was neatly attired and casually dressed.  Psychomotor was appropriate.  His mood was neutral to mildly depressed and his affect was congruent.  There was some sadness, but he was pleasant overall.  He was cooperative and conversant.  No formal thought disorder.  His associations always wandered back to his wartime experiences.  He was not delusional, hallucinating, disorganized, or paranoid.  He was not suicidal or homicidal.  Diagnoses of PTSD and major depression, mild, were given and a GAF score of 61, mild symptoms, was assigned.  He has some problems with interpersonal relationships and is somewhat impulsive.  He does not have difficulty performing activities of daily living and has some mild difficulty maintaining and establishing effective work and social relationships.  

An April 2005 VA examination report noted that the Veteran watches TV and helps his wife shop for groceries.  He gave no history of excessive alcohol use or conflicts with the law.  On mental status examination, the Veteran is clean and neat.  He had a normal effect, but was slightly tense and irritable.  No signs of anxiety.  His startle response is exaggerated.  He has no cognitive defects or disturbances.  He is oriented to time, place, and person.  His short term and long term memory are well preserved.  His insight is fair and abstract thinking is satisfactory.  He takes no psychotropic medications.  A diagnosis of PTSD with depressive features was given and a GAF score of 48 was assigned.  The examiner noted that the Veteran is mentally capable of performing daily activities.  He has difficulty establishing and maintaining occupational, social, and family relationships, there is no evidence that he may pose an immediate threat to himself or others, but he felt like killing his boss in the past, he has frequent and uncontrollable outburst of anger, and that for all of the above reasons he should be considered potentially suicidal and homicidal.  

August 2005 VA treatment records indicate that the Veteran's last GAF score in July 2005 was 55, and that he is feeling better on medications.  He is calmer and isn't blowing up.  He is sleeping better.  He denied suicidal or homicidal ideation.  A mental status examination revealed that the Veteran was alert, oriented times three, cooperative, pleasant, neat, and clean.  His mood is euthymic, he had a normal thought process, normal thought content, no delusions, adequate memory, and adequate judgment.  His insight was limited.  An assessment of PTSD, improving, was given.  

September 2005 VA treatment records note that the Veteran reported some sleep problems.  He had a GAF score of 65 in August 2005.  A mental status examination revealed that he was alert, oriented times three, cooperative, pleasant, neat, and clean.  His mood is euthymic, he had a normal thought process, normal thought content, no delusions, adequate memory, and adequate judgment.  A diagnosis of PTSD was given.  

July 2006 VA treatment records note that the Veteran was using medication for his PTSD and that he has improved in his functioning.  

February 2007 VA treatment records note that the Veteran's anger is under control, but that he reported that he is not as jovial as before.  A mental status examination revealed that the Veteran was alert, oriented times three, cooperative, pleasant, neat, and clean.  His mood is euthymic, he had a normal thought process, normal thought content, no delusions, adequate memory, and adequate judgment.  A diagnosis of PTSD was given.  

An April 2008 VA social and industrial survey examination report, which was conducted by a social worker, notes that the Veteran does not socialize much as well as that he has bouts of depression.  He is alert, oriented in all spheres, and is pleasant.  He lives a somewhat isolated lifestyle and continues to seek help.  

January 2008 VA treatment records note that the Veteran's last GAF score in January 2008 was 66.  The Veteran reported he is doing okay, and is getting along well with his wife, but had one blow up with his neighbor.  He denied suicidal ideation.  A mental status examination revealed he was alert, oriented times three, causally attired, cooperative, pleasant, friendly, appropriate to content, had a euthymic mood, coherent speech, normal thought process, no hallucinations or delusions, and adequate judgment.  

October 2008 VA treatment records note that the Veteran was a suicide risk.  

A June 2008 VA examination report noted that the examiner has reviewed the claims file.  Subjectively the Veteran reported medication has virtually eliminated his nightmares, his mood is quite irritable, and that he is easily distracted.  A mental status examination revealed he was casually dressed, was alert and orientated, and had no delusions or hallucinations.  His memory was grossly intact.  His speech was spontaneous and normal.  Affect was dysphoric and restricted in range.  He has fair insight.  The examiner noted that there were indications that the Veteran tended to portray himself in a negative manner, which raises concerns about distortion of the clinical picture.  A diagnosis of PTSD was given and a GAF score of 62 was assigned.  The examiner noted that the Veteran has chronic interpersonal difficulties and problems with sleep.  It was also opined that his PTSD symptoms alone would not be sufficient to preclude the Veteran from working.   

March 2009 VA treatment records indicate that the Veteran reported he was doing okay.  His relationship with his wife and grown son is going well.  Following a mental status examination, the Veteran was noted to have PTSD that caused mild symptoms and was stable.  

June 2009 VA treatment records reported that he has been despondent for the past couple weeks and that his depression comes and goes.  A mental status examination revealed that his mood was depressed and hopeless.  His attitude was pleasant, affect appropriate, speech was normal, his thought process was normal without hallucinations or delusions, and that his PTSD/depression were worse a couple weeks ago, but some progress has been made since then.  

September 2009 VA treatment records indicate that the Veteran had no suicidal plans, but did have one in the 1970s when he put a gun in his mouth.  Other September 2009 VA treatment records note that the Veteran thought of taking his life a couple weeks earlier, but has no plan to do so.  

January 2010 VA treatment records indicate that that the Veteran reported early awakenings and that he is still having some anger episodes.  The clinician noted that he had a GAF score of 60 in September 2009.  A mental status examination revealed that his dress was neat and clean, speech coherent, normal psychomotor activity, pleasant attitude, a dysphoric and angry mood, normal thought process, no suicidal or homicidal ideation, and good insight and judgment.  An assessment of PTSD/major depression was given, and the examiner noted that there was some improvement, but sill some anger episodes.  

VA group therapy records dated throughout 2008 to 2010 are of record and indicate that the Veteran participated in group therapy, but do not attribute specific findings to him.  

April 2010 VA treatment records note that the Veteran's anger episodes have decreased recently.  A mental status examination revealed that his dress was neat and clean, speech coherent, normal psychomotor activity, pleasant attitude, euthymic mood, normal thought process, no suicidal or homicidal ideation, and good insight and judgment.  An assessment of PTSD was given, and the examiner noted that there was improvement, but still some moderate symptoms.  

On the whole prior to November 8, 2010, the Board finds that the evidence more nearly approximates the criteria for a 50 percent, rather than a higher, 70 percent, rating.  The Board has reached this conclusion because the medical evidence of record does not demonstrate findings of obsessional rituals which interfere with routine activities, any occurrences of illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene, which are those symptoms noted in the rating criteria of the type or severity that are indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  See 38 C.F.R. § 4.130, DC 9411.  

Likewise, the Board finds that there is no other PTSD symptomatology indicative of occupational and social impairment with deficiencies in most areas.  Rather the evidence of record indicates that the Veteran had difficulty in adapting to stressful circumstances, anger, depression, and some sleeping problems and nightmares.  Tellingly, these are the type of symptoms listed as examples of a PTSD disability of such a severity as to warrant only, at best, a 50 percent rating.  In this regard, the Board notes that the October 2001 SSA examiner noted that the Veteran did not believe himself mentally ill; the August 2002 VA examiner opined that his PTSD was only mild to moderate in severity; the November 2004 VA examiner noted that he was pleasant overall and that his PTSD only caused mild symptoms; the March 2009 VA examiner opined that his PTSD caused only mild symptoms, and the April 2010 VA examiner opined that his PTSD caused only moderate symptoms.  Overall, the Board finds that prior to November 8, 2010, the medical evidence of record does not show that the Veteran's PTSD caused perceptual problems, cognitive problems, delusions or hallucinations, panic attacks, or speech problems.  

As noted above, the April 2005 VA examiner found that the Veteran should be considered potentially suicidal and homicidal because of his outbursts of anger.  Similarly, other medical evidence of record indicates that the Veteran was suicidal and had problems with anger or impaired impulse control.  However, treatment records a few months later in August 2005 indicate that he denied suicidal or homicidal ideation and that he was pleasant and had euthymic mood.  Furthermore, there is copious medical evidence of record noting that the Veteran was not suicidal or homicidal.  This indicates that there were instances prior to November 8, 2010, when the Veteran's PTSD symptomatology manifested suicidal or homicidal ideation, but that there were not periods in which he experienced suicidal or homicidal ideation.  

There is evidence of record indicating that the Veteran's PTSD causes difficulties in maintaining and establishing social and work relationships.  However, the evidence of record also notes that the Veteran has maintained a relationship with his wife, gets out on the weekends, and has a relationship with his son.  Therefore, although the Veteran has difficulties in establishing and maintaining effective relationships with others, which is a symptom of the type or severity prescribed for a 50 percent rating, the Board cannot reasonably characterize these limitations as an inability to establish or maintain effective relationships, which is the type of symptomatology prescribed for a 70 percent rating under DC 9411.  

Similarly, the competent evidence of record does not show that the Veteran's depression is so severe as to affect his ability to function independently, appropriately, or effectively given that the medical evidence of record is uniform in showing that he is able to have relationships with others and attend to all of the activities of daily living such as shopping and maintaining his residence.   

Moreover, the Board finds that the evidence does not include any manifestations or symptoms other than those listed in the rating criteria which cause occupational and social impairment with deficiencies in most areas that would justify a rating higher than 50 percent prior to November 8, 2010. 

Furthermore, prior to November 8, 2010, the Veteran was found to have GAF scores ranging from 48 to 66.  A GAF score of 61-70 denotes only mild symptoms, scores of 51-60 denotes only moderate symptoms, and scores ranging from 41 to 50 reflect serious symptoms.  See Carpenter, 8 Vet. App. at 240.  Therefore, the Board finds that the Veteran's GAF scores, which range from 48 to 66, indicate that the Veteran has moderate to serious symptoms and support, at best, a 50 percent rating for PTSD rather than a higher 70 percent rating, which would be warranted for GAF scores indicating impairment in reality testing or communication or major impairment in several areas.  

Therefore, the Board finds that the preponderance of the competent and credible evidence of record is against a rating in excess of 50 percent for PTSD prior to November 8, 2010.  38 C.F.R. § 4.130, DC 9411.  Moreover, because at no time prior to November 8, 2010, did the Veteran's PTSD disability meet or nearly approximate the criteria for a rating in excess of 50 percent, the Board also finds that further staged ratings are not for application.  See Hart, 21 Vet. App., at 505. 

The Veteran and his wife may genuinely believe that the severity of the claimant's PTSD disability warrants a higher rating prior to November 8, 2010.  Moreover, the Veteran is certainly competent to report symptoms that he feels and his wife is competent to report symptoms that she sees, such as anger, because this requires only personal knowledge, not medical expertise, as it comes to them through their senses.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

However, the Board nonetheless finds that these lay opinions are far outweighed by the detailed opinions provided by the VA and private medical professionals of record which, while varying in the GAF scores assigned, largely agree on the manifestations of his PTSD and clearly shows symptoms that do not meet the criteria for a rating in excess of 50 percent prior to November 8, 2010.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

As to the Veteran's claim that his disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it is manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, there simply is no objective evidence that his PTSD, acting alone, results in marked interference with employment or frequent periods of hospitalization.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In Fact, the June 2008 VA examiner opined that his PTSD symptoms alone would not be sufficient to preclude the Veteran from working.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

The Board also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for an increased rating for PTSD prior to November 8, 2010, must be denied.

ORDER

Entitlement to a rating in excess of 50 percent for PTSD prior to November 8, 2010, is denied. 


REMAND

Following a May 2011 rating decision that granted entitlement to a TDIU effective November 8, 2010, the Veteran submitted a May 2011 written statement disagreeing with the effective date for the grant of his TDIU.  The Board finds that this written statement was a valid and timely notice of disagreement (NOD) regarding the effective date assigned for the award of the TDIU.  See 38 C.F.R. § 20.201 (2011) (defining an NOD as "[a] written communication from a claimant or his or her attorney expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result").  The RO was then obligated to furnish him a statement of the case (SOC), which was not done.  See 38 C.F.R. § 19.29 (2011).  Therefore, the Board finds that this claim must be remanded for issuance of a SOC regarding the issue of entitlement to an earlier effective date for the grant of TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this issue is REMANDED to the RO/AMC for the following action:

The RO/AMC should issue a SOC regarding the claim for an effective date prior to November 8, 2010, for the grant of a TDIU.  The issue should only be certified to the Board only if the Veteran thereafter perfects his appeal by filing a timely substantive appeal. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


